                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                             Case No.: 21-42617-mar
LLC,                                                   Chapter 11

         Debtor.                                       Hon. Mark A. Randon


 DEBTOR’S FIRST DAY MOTION FOR AUTHORIZATION (A) TO PAY
       PRE-PETITION WAGES, SALARIES, BENEFITS, AND
    REIMBURSABLE EXPENSES, AND TO CONTINUE EXISTING
     EMPLOYEE POLICIES, AND (B) TO CONTINUE IN EFFECT
           WORKERS’ COMPENSATION PROGRAMS

         Linear Mold & Engineering, LLC, as Debtor and Debtor-in-Possession

(“Mold & Engineering” or “Debtor”), by its proposed attorneys, Strobl Sharp

PLLC, move for authorization, pursuant to 11 U.S.C. §§ 105(a), 363(b), 365(b) and

507(a)(3) and (a)(4), to pay pre-petition wages, salaries, commissions, benefits,

reimbursable expenses, medical and such other benefits, to continue its workers’

compensation insurance policies and existing employee policies, in connection

with the employees of the Debtor (“Employees”) and money owed to independent

contractors (“Independent Contractors”) in this Chapter 11, Subchapter V case. In

support of this Motion, the Debtor respectfully represents as follows:




                                             1
 21-42617-mar      Doc 15   Filed 03/26/21    Entered 03/26/21 18:08:24   Page 1 of 19
                            JURISDICTION AND VENUE

      1.     This Court has jurisdiction to hear the Motion under 28 U.S.C. §§157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

      2.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

      3.     The statutory bases for the relief requested herein are Section 105(a)

of Title 11 of the United States Code as amended from time to time (the

“Bankruptcy Code”), Bankruptcy Rule 1015(b) and Local Rule 1015-1.

                            GENERAL BACKGROUND

      4.     On March 26, 2021 (the “Petition Date”), Mold & Engineering

commenced a voluntary case under Chapter 11, Subchapter V of the Bankruptcy

Code. The Debtor is authorized to continue to operate its business and to manage

its assets as Debtor-in-Possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

      5.     No Subchapter V Trustee has been appointed in this case.

      6.     Mold & Engineering employs approximately thirty-eight (38)

Employees and from time to time Independent Contractors across its business

operations, including management, sales, engineering, account management,

production, production management and human resources.

      7.     The Debtor issues its payroll through Paylocity, a management and

payroll service provider.


                                             2
 21-42617-mar    Doc 15     Filed 03/26/21   Entered 03/26/21 18:08:24   Page 2 of 19
         8.   The factual background relating to Debtor’s commencement of this

Chapter 11, Subchapter V case is set forth in detail in the Affidavit of John

Tenbusch, as majority member of the Debtor (the “Tenbusch Affidavit”), [Docket

No. 13], filed concurrently herewith and incorporated by reference as if fully set

forth.

                            RELIEF REQUESTED

         9.   A substantial percentage of the Mold & Engineering Employees are

compensated at a modest level. Any delay or loss in receiving their pay and

benefits would cause hardship for many of the Employees. Morale and the

operation of the business would be adversely affected if the Employees’ pay and

benefits are disrupted. The Debtor’s ability to preserve its operations and assets

will be negatively affected if it is unable to retain its dedicated and loyal work

force. Moreover, the Employees are skilled in the profession and are familiar with

the equipment and procedures, therefore Mold & Engineering will likely not be

able to quickly replace these skilled Employees if any Employees were to seek

other employment.      Consequently, any loss of Employees would result in a

disruption of operations and would have a negative impact on relationships with

customers and interfere with cash flow. Accordingly, to minimize hardships

suffered by Employees as a consequence of the Chapter 11, Subchapter V filing

and to maintain morale, it is essential for the Debtor to be authorized to make the


                                           3
 21-42617-mar    Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 3 of 19
wage payments and maintain the employee programs and policies described

herein.

      10. Certain obligations to Independent Contractors for payment and

Employees for wages, salaries, commissions, reimbursable expenses, employee

contribution plans, medical, and workers’ compensation benefits, and other such

benefits, and workers’ compensation insurance obligations earned and incurred

before the Chapter 11, Subchapter V case was filed: (i) were paid by checks that

may be dishonored because of the Chapter 11 filing; (ii) are due but have not been

paid; or (iii) were earned and will be due after the Petition Date, and the Debtor

may have payments due to or be in arrears to certain third-party administrators of

the Debtor’s benefit programs.

      11. To minimize the personal hardship those Independent Contractors and

Employees will suffer if pre-petition employee-related obligations are not paid

when due, and to maintain Employees’ morale and production at this critical time,

the Debtor, by this Motion, seeks authority to pay pre-petition claims for wages,

salaries, commissions and other compensation, vacation, jury duty and other paid

leave, federal and state withholding taxes and payroll taxes which the Debtor pays

in the ordinary course of business and benefits, including health and vision

insurance premiums (collectively, the “Employee Obligations” and “Independent




                                          4
21-42617-mar    Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 4 of 19
Contractor Obligations”), as well as the Reimbursable Expenses (as that term is

described herein).

                  DEBTOR EMPLOYEE AND INDEPENDENT

                        CONTRACTOR OBLIGATIONS

A.   Unpaid Compensation.

         12. In the ordinary course of its business, Mold & Engineering issues

payroll checks on a weekly basis for its Employees. The wages are paid weekly,

seven (7) days in arrears. The aggregate gross weekly payroll to all Employees is

approximately $36,000.00, plus the employer’s share of corresponding payroll

taxes.

         13. The Debtor estimates that, as of the Petition Date, approximately

$36,000.00 in accrued pre-petition wages, salaries, commissions, overtime,

employee plan contributions, jury, holiday and/or sick pay which may have

accrued during the most recent pay period, and other compensation (excluding

vacation and severance pay) earned prior to the Petition Date was unpaid. In

addition, there are pre-petition sales commissions and unpaid wages in the amount

of $44,700.00 (collectively, the “Unpaid Compensation”).

         14. From time to time, Debtor utilizes Independent Contractors for certain

necessary services and pays the Independent Contractors as Invoices are




                                            5
 21-42617-mar     Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 5 of 19
presented.    The Debtor estimates that, as of the Petition Date, approximately

$5,000.00 was due prior to the Petition Date. (the “Unpaid IC Compensation”)

      15. Items of Unpaid Compensation and Unpaid IC Compensation were

due and owing on the Petition Date because, inter alia:

             (a)    The Chapter 11, Subchapter V petition was filed during the

     Debtor’s regular and customary salary and hourly wage payroll periods;

             (b)    Some payroll checks issued to Employees and checks issued to

     the Independent Contractors prior to the Petition Date may not have been

     presented for payment or cleared the banking system and, accordingly, have

     not been honored and paid as of the Petition Date;

             (c)    Employees have received payroll but not all payroll has cleared

     the Debtor’s bank accounts for the prior pay periods.

      16. The request to pay Unpaid Compensation relates solely to Employees

employed as of the Petition Date.

B.   Paid Vacation.

      17. The Debtor provides its Employees with paid vacation. The number

of paid vacation days an Employee is entitled to is based on the number of years

an Employee has been employed by the Debtor and is accrued as of January 1st of

the current year. As of the Petition Date, most of the Employees have accrued




                                             6
 21-42617-mar      Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 6 of 19
unused vacation days. Vacation days are paid with the regular payroll as they are

used.

        18. The Debtor requests that all Employees be authorized to use and be

compensated for such accrued vacation days in the ordinary course of the Debtor

businesses. Upon separation, Employees will be entitled to unused vacation pay

up to the maximum amount of $13,650.00 less any amount previously paid as pre-

petition wage claim to the extent funds are available. In the event there are

insufficient funds to pay any unused vacation pay, the Employees shall be entitled

to a pre-petition priority claim.

C.      Pre-Petition Employee Benefits Withheld from Employee Paychecks and
        Related Reductions and Payments.
        19. The Debtor deducts from its Employees paychecks: (a) payroll taxes

and the Employees portion of FICA and unemployment taxes; (b) legally ordered

deductions such as wage garnishments, child support and tax levies; (c) voluntary

contributions to the charitable and/or political organizations. The Debtor forwards

amounts equal to the Employee Deductions to appropriate third-party recipients.

Due to the commencement of the Chapter 11, Subchapter V case, all of the above

funds were deducted from Employee paychecks but may not have been forwarded

to the appropriate third-party recipients.      By this Motion, the Debtor seeks

authority to forward any and all Employee Deductions and any related direct tax



                                            7
 21-42617-mar    Doc 15    Filed 03/26/21   Entered 03/26/21 18:08:24   Page 7 of 19
obligations of the Debtor to appropriate parties in the ordinary course without

regard to whether they were deducted pre- or post-petition.

            (a)    Health Insurance. All of the Debtor’s Employees are eligible to

     participate in health insurance through Priority Health (“Priority”). The

     Debtor pays eighty percent (80%) of the Employee premiums with the

     Employee left to cover the remaining twenty percent (20%). The Debtor’s

     monthly cost for health insurance is approximately $23,549.00.

            (b)    Dental Insurance. All of the Debtor’s Employees are eligible to

     participate in dental insurance through Metlife. Debtor pays one hundred

     (100%) of dental premiums.

            (c)    Vision Insurance. All of the Debtor’s Employees are eligible to

     participate in vision insurance through Metlife. The Debtor pays 0.00% of

     vision premiums.

            (d)    Life and Disability Insurance. All of the Debtor’s Employees

     are eligible to participate in life, long term, short term and accidental death

     and dismemberment coverage though Metlife. The Debtor pays one hundred

     percent (100%) of Employee premiums for coverage on policies for life,

     long term, short term and accidental death and dismemberment coverage up

     to $15,000.00.




                                            8
21-42617-mar      Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 8 of 19
      Debtor’s monthly premiums for Dental, Vision and Life and Disability

Insurance is approximately $2,093.00.

D.    401(k) Plans.
      20. The Debtor does not offer the Employees the opportunity to

participate in a company sponsored 401(k) program.

E.    Workers’ Compensation.

      21. Prior to the commencement of this Chapter 11 case, the Debtor was

premium-based insured in Michigan for workers’ compensation liability through

MTMIC (Manufacturing Technology Mutual Insurance Company) with the

monthly premium paid to the MTMIC in the amount of approximately $459.00.

      22. In order to continue to employ individuals and continue to operate its

business, the Debtor is required under applicable state law to maintain workers’

compensation insurance and continue to honor workers’ compensation claims,

whether pre- or post-petition.    If the Debtor is unable to continue to honor

workers’ compensation claims, state insurance authorities will suspend the

Debtor’s ability to conduct business.

      23. The Debtor seeks authorization to maintain existing workers’

compensation programs without interruption and to pay pre- and post-petition

workers’ compensation insurance premiums.




                                          9
 21-42617-mar   Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 9 of 19
F.   Reimbursable Business Expenses.

      24. Prior to the Petition Date and in the ordinary course of its business,

the Debtor reimburses Employees for certain expenses incurred in the scope of its

employment. As of Petition Date, the Debtor is not aware of any reimbursable

expenses. However, in the event the Debtor learns of such expenses relating to,

inter alia, business related travel expenses, business meals, phone costs, car

expenses, mileage reimbursements, purchases of equipment and supplies and

miscellaneous business expenses (collectively, “Reimbursable Expenses”),

incurred on the Debtor’s behalf and with the understanding that they would be

reimbursed, Debtor seeks authority to pay such Reimbursable Expenses.

Accordingly, to avoid harm to such individuals, the Debtor seeks to be authorized,

but not required, to pay the pre-petition Reimbursable Expenses in the ordinary

course of business.

         THE RELIEF REQUESTED IS IN THE BEST INTEREST
         OF THE DEBTOR, ITS’ ESTATE AND ITS’ CREDITORS

      25. As a result of this Chapter 11, Subchapter V filing, the Debtor is

prohibited from paying claims that arose before Petition Date unless the Debtor

receives specific Court authorization. However, pursuant to Section 507(a)(4) of

the Code, the Debtor’s Employees’ claims for wages, salaries, or commissions,

including vacation, severance, and sick leave pay earned within one hundred

eighty (180) days before the Petition Date are afforded priority status to the extent

                                          10
21-42617-mar    Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 10 of 19
of $13,650.00 per Employee. None of the Debtor’s Employees or Independent

Contractors will be paid more than the allowed amounts as Compensation and

Benefits under this Order.

       26. Section 105(a) of the Code provides:

            The court may issue any order, process, or judgment that
            is necessary or appropriate to carry out the provisions of
            this title. No provision of this title providing for the
            raising of an issue by a party in interest shall be
            construed to preclude the court from, sua sponte, taking
            any action or making any determination necessary or
            appropriate to enforce or implement court orders or rules,
            or to prevent an abuse of process.

11 U.S.C. § 105(a).

       27. The relief requested is supported by the well-established “necessity of

payment” doctrine. Under that rule, a bankruptcy court will permit a reorganizing

debtor to make post-bankruptcy payments on pre-bankruptcy claims when

payment is necessary to effectuate a successful reorganization. See also, In re

Lehigh & New England Ry. Co., 657 F.2d 570, 581 (3d Cir. 1981) (necessity of

payment doctrine “teaches no more than, if payment of a claim which arose prior

to reorganization is essential to the continued operation of the [business] during

the reorganization, payment may be authorized even if it is made out of corpus”).

       28. In In re Ionosphere Clubs, Inc., 98 B.R. 174 (Bankr. S.D.N.Y 1989),

the court permitted Eastern Air Lines, Inc. to pay its current employees’ pre-

bankruptcy wages, salaries, medical benefits and business expense claims. The

                                          11
21-42617-mar    Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 11 of 19
Court relied on its equitable powers under Section 105(a) of the Code to effectuate

a restructuring of the debtor’s finances to provide jobs for its employees. Id. at

177 (citing H.R. Rep. No. 595 95th Cong. 1st Sess. 16 (1977)). See also, In re

Chateaugay Corp., 80 B.R. 279 (S.D.N.Y. 1987) (approving bankruptcy court

order authorizing debtor to pay certain pre-bankruptcy wages, salaries, employee

reimbursement expenses and benefits, including payments on workers’

compensation claims). Specifically, Judge Lifland held that such payments to

Eastern’s current employees fell under the “necessity of payment” rule, first

enunciated by the Supreme Court in Miltenberger v. Logansport, C. & S.W.R. Co.,

106 U.S. 286 (1882).

      29. Such payments should be permitted in the instant case in view of the

Debtor’s “ability to pay the claims without disturbing the pro rata distribution to

other creditors with similar or the same legal rights against the estate.” Epling,

Preconfirmation or Preclosing Payment of Pre-petition Claims in Bankruptcy, 94

Comm. L.J. 187, 188 (1989); see, e.g., Ionosphere Clubs, 98 B.R. at 178-79

(permitting payment of pre-petition claims for employees working post-petition,

without payment of identical claims of employees not currently working for

airline); Chateaugay, 80 B.R. at 283-84 (employer permitted to pay pre-petition

employee benefit claims for certain employees, without paying identical claims

for other employees); Ordin, Finality of Order of Bankruptcy Court, 54 Am.


                                          12
21-42617-mar   Doc 15    Filed 03/26/21   Entered 03/26/21 18:08:24   Page 12 of 19
Bankr. L.J. 173, 177 (1980) (when “confronted with special circumstance

particularly in the early stages of the case, a court may authorize the payment of

pre-petition debts in order to preserve the potential for rehabilitation”).

      30. Accordingly, the “necessity of payment” doctrine authorizes the

Debtor to pay the amounts it seeks to pay pursuant to this Motion. The Debtor

seeks to pay Employee Obligations in accordance with the policies, plans, and

programs that were in place prior to the Petition Date.

      31. The Debtor believes that the majority of the amounts it seeks to pay is

entitled to priority claim status under Sections 507(a)(4) and 507(a)(5) of the

Bankruptcy Code. As such, the Debtor will be required to pay all Employees’

priority claims in full in order to confirm a plan. See, 11 U.S.C. § 1129(a)(9)(B).

The Debtor believes that there are no Unpaid Compensation amounts relating to

any one Employee in excess of $13,650.00. Thus, granting the relief sought

herein would affect only the timing, and not the amount, of payment of the

Employee Obligations and Reimbursable Expenses to the extent they constitute

priority claims.   Many Employees live from paycheck to paycheck and rely

exclusively on receiving their full compensation or reimbursement of their

expenses in order to continue to pay their daily living expenses. These Employees

will be exposed to significant financial problems if the Debtor is not permitted to

pay certain of the unpaid Reimbursable Expenses and Employee Obligations,


                                           13
21-42617-mar    Doc 15    Filed 03/26/21   Entered 03/26/21 18:08:24    Page 13 of 19
particularly wages and salaries. Moreover, the Debtor believes that if it is unable

to honor its Employee Obligations, Employee morale and loyalty will be

jeopardized at a time when Employee support is critical. The Debtor believes

such uncertainty will cause significant anxiety at precisely the time the Debtor

needs Employees to perform their jobs at peak efficiency.

      32. The Employee Deductions principally represent Employee earnings

which Employees or, in the case of garnishments, judicial authorities, have

designated for deduction from Employee paychecks and paid accordingly. The

failure to pay these benefits could result in hardship to certain Employees. The

Debtor expects inquiries from garnishors regarding the Debtor’s failure to submit,

among other things, child support and alimony payments which are not the

Debtor’s property, but rather have been withheld from Employee paychecks.

Moreover, if the Debtor cannot remit these amounts, the Debtor and the Debtor’s

Employees may face legal action due to the failure to submit these payments. The

Employees are essential assets; they are critical to any successful reorganization.

Deterioration in Employee morale and welfare at this critical time undoubtedly

would adversely impact the Debtor, the value of the assets and businesses.




                                          14
21-42617-mar   Doc 15    Filed 03/26/21   Entered 03/26/21 18:08:24   Page 14 of 19
 REQUEST FOR AUTHORITY FOR BANKS AND OTHER FINANCIAL
       INSTITUTIONS TO HONOR CHECKS ISSUED TO PAY
     EMPLOYEE OBLIGATIONS, INDEPDENT CONTRACTOR
           OBLIGATIONS, REIMBURSABLE EXPENSES
     AND RETIREMENT HEALTH BENEFITS AND TO HONOR
  ALL FUNDS TRANSFER REQUESTS RELATING TO FOREGOING

      33. The Debtor requests that all applicable banks and other financial

institutions be authorized and directed to receive, process, honor and pay all

checks presented for payment and to honor all funds transfer requests, such as

direct deposits, made by Debtor related to Employee Obligations, Reimbursable

Expenses, and Independent Contractor Obligations whether such checks were

presented or funds transfer requests were submitted prior to or after the Petition

Date. The Debtor represents that these checks are drawn on identifiable Company

payroll and controlled disbursement accounts. Accordingly, checks other than

those for Employee Obligations, Reimbursable Expenses and Independent

Contractor Obligations will not be honored inadvertently. Moreover, the Debtor

represents that the Debtor has sufficient cash reserves to pay promptly all

Employee Obligations, Reimbursable Expenses and Independent Contractor

Obligations to the extent described herein, on an ongoing basis and in the ordinary

course of its businesses. Nothing contained in this Motion shall constitute a

request for authority to assume any agreements, policies or procedures relating to

Employee Obligations, Reimbursable Expenses and Independent Contractor

Obligations.

                                          15
21-42617-mar   Doc 15    Filed 03/26/21   Entered 03/26/21 18:08:24   Page 15 of 19
                                     NOTICE

       34. A complete copy of this Motion has been served by first class mail,

email or facsimile on: (a) the United States Trustee; (b) the Subchapter V Trustee;

(b) Level One Bank; and (c) the twenty largest unsecured creditors. In light of the

nature of the relief requested herein, the Debtor submit that no other or further

notice is required.

      WHEREFORE, Debtor moves for: (i) authorization to pay any and all

Employee Obligations and Independent Contractor Obligations that are accrued

and unpaid as of the commencement of the Debtor Chapter 11, Subchapter V case;

(ii) authorization for and direction to the Debtor’s bank, to honor all checks issued,

and fund transfers requested, in respect of the Employee Obligations and

Independent Contractor Obligations; (iii) authorization to issue new checks and

make fund transfer requests to meet the Employee Obligations and Independent

Contractor Obligations; and (iv) the granting of such other and further relief as is

just and proper, all substantially in accordance with a proposed order attached as

Exhibit A.




                                           16
21-42617-mar     Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 16 of 19
                                                  Respectfully submitted,

                                                  STROBL SHARP PLLC

                                                        /s/ Lynn M. Brimer
                                                  LYNN M. BRIMER (P43291)
                                                  PAMELA S. RITTER (P47886)
                                                  300 E. Long Lake Road, Suite 200
                                                  Bloomfield Hills, MI 48304-2376
                                                  (248) 540-2300; fax (248) 645-2690
                                                  Email:       lbrimer@stroblpc.com
                                                               pritter@stroblpc.com

                                                  Proposed Attorneys for Debtor and Debtor
                                                  in Possession

Date: March 26, 2021
*S&B\85363\001\MOTBRF\SB725917.DOC




                                                      17
 21-42617-mar           Doc 15       Filed 03/26/21   Entered 03/26/21 18:08:24   Page 17 of 19
                                     EXHIBIT A

                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                            Case No.: 21-42617-mar
LLC,                                                  Chapter 11

         Debtor.                                      Hon. Mark A. Randon



     FIRST DAY ORDER AUTHORIZING DEBTOR (A) TO PAY
         PRE-PETITION WAGES, SALARIES, BENEFITS,
  AND REIMBURSABLE EXPENSES, AND TO CONTINUE EXISTING
 EMPLOYEE POLICIES, AND (B) TO PAY INDEPDENT CONTRACTOR
            PAYMENTS AND (C) TO CONTINUE IN
       EFFECT WORKERS’ COMPENSATION PROGRAMS

         Linear Mold & Engineering, LLC, as Debtor and Debtor-in-Possession

(“Mold & Engineering” or “Debtor”), filed a Motion pursuant to 11 U.S.C.

§§ 105(a), 363(b), 365(b) and 507(a)(3) and (a)(4), to pay pre-petition wages,

salaries, commissions, benefits, reimbursable expenses, medical and such other

benefits, to continue its workers’ compensation insurance policies and existing

employee policies, in connection with the employees of the Debtor (“Employees”)

and independent contractor (“Independent Contractor”) in the Chapter 11,

Subchapter V case of Debtor. This Court, after considering the record herein and

hearing the argument of counsel, and notice being adequate and sufficient under


                                             1
21-42617-mar       Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 18 of 19
the circumstances, finds that the relief requested is in the best interest of the

Debtor’s estate, creditors, and other parties in interest, and that cause exists to

grant the Motion.

THEREFORE, IT IS ORDERED:

      1.    The Debtor’s Motion is hereby GRANTED.

      2.    The Debtor is authorized to pay any and all Employee Obligations and

Independent Contractor Obligations, as defined in the Motion, which are accrued

and unpaid as of the commencement of Debtor’s Chapter 11 case.

      3.    Pursuant to 11 U.S.C. §§ 507(a)(4) and (5), no Employee or

Independent Contractor shall receive in excess of $13,650.00.

      4.    The Debtor is authorized to direct its banks to honor all checks issued

and fund transfers requested with respect to Employee Obligations and

Independent Contractor, as defined in the Motion.

      5.    The Debtor is authorized to issue new checks and make funds transfer

requests to meet the Employee Obligations and Independent Contractor, as defined

in the Motion.




                                           2
21-42617-mar     Doc 15   Filed 03/26/21   Entered 03/26/21 18:08:24   Page 19 of 19
